Judgment of conviction affirmed. Concur — Botein, P. J., Breitel and Rabin, JJ.; McNally and Stevens, JJ., dissent with memoranda. McNally, J. (dissenting). In the light of the extent of the punishment provided for habitual *480offenders by chapter 549 of the Laws of 1960 adding section 998 to the Penal Law, effective September 1, 1960, I vote to modify the judgment of conviction by reducing the sentence to the time already served on the ground that the sentence is excessive, and to affirm the judgment as so modified. Stevens, J. (dissenting). I dissent and vote to reverse and dismiss the information on the ground of insufficiency of proof.